DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/559,946 filed on 09/04/2019.
Claims 1-14 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pramod (US 20190111969 A1) in view of Furukawa (US 20180237058 A1) and Kumaido (US 20060282565 A1)
Regarding Claim 1, Pramod discloses:
A power steering apparatus providing a steering assist torque in a steering system that transmits a steering torque of a steering wheel from a steering shaft in a steering column, via an intermediate shaft and a rack gear, to a tire (Pramod Fig 1 & ¶ 21: In response to the various inputs, the controller sends a command 22 to the electric motor 46, which supplies torque assist to the steering system through worm 47 and worm gear 48, providing torque assist to the vehicle steering.)
the power steering apparatus comprising: a first actuator including a [multi-phase] rotating electric machine, disposed on a steering column side of the intermediate shaft, and outputting the steering assist torque (Pramod Fig 1 & ¶ 21: In response to the various inputs, the controller sends a command 22 to the electric motor 46, which supplies torque assist to the steering system through worm 47 and worm gear 48, providing torque assist to the vehicle steering.)
a second actuator disposed on a rack gear side of the intermediate shaft, and outputting the steering assist torque (Pramod ¶ 98: The method further includes generating, by a roadwheel actuator, a second driver feedback by modifying a second input command with the warning injection signal, and sending the modified second input command to a second motor of the roadwheel actuator.)
a controller controlling a drive of the first actuator and detecting abnormality of the first actuator (Pramod Fig 3 (240), & ¶ 99: According to one or more embodiments a driver warning feedback system includes a handwheel fault monitoring system configured to monitor a first fault indication flag that is indicative of a fault in operation of one or more components of a handwheel actuator.)
a communication bus having a connection to the controller (Pramod Fig 2 & ¶ 27: In order to perform the prescribed functions and desired processing, as well as the computations therefore (e.g., the identification of motor parameters, control algorithm(s), 
wherein the controller changes the output of the first actuator based on a notification from the communication bus (Pramod Fig 2 & ¶ 30: The motor control system 230, upon receipt of the input torque command generates the corresponding voltage commands to be send to the inverter 260 such that the inverter 260 applies a voltage to the motor 46 to generate the desired torque (Te).)

Pramod does not disclose the following; however Furukawa teaches:
the power steering apparatus comprising: a first actuator including a multi-phase rotating electric machine (Furukawa Fig 1 & ¶ 21: The electric power steering device according to the first embodiment illustrated in FIG. 1 has a configuration in which a control circuit 4, in which a CPU 10 is installed, controls a motor 2 having two sets of three-phase windings via two inverter circuits 3a and 3b, to thereby rotate a steering mechanism of a vehicle )
supplying electric power to the first actuator in a manner that provides no steering torque to the steering wheel (Furukawa ¶ 38: Moreover, the CPU 10 is also capable of examining absence/presence of a failure of the shunt resistor by supplying a small current at such a degree that the motor 2 does not rotate) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Furukawa. Pramod discloses the general power steering system with a second motor and fault monitoring, but it does not go into detail on how the torque is monitored. Furukawa teaches how an actuator can be tested without applying torque. This allows for the sort of active torque monitoring described in Pramod without affecting the wheel while measuring it. This cuts down on wear, accidents, and driver 

Pramod does not disclose the following; however Kumaido teaches:
the controller performs an initial diagnosis of the first actuator at a vehicle startup time (Kumaido Fig 7 & ¶ 62: when the ignition switch is in an on-state, proceeds to step S32, and after activating the initial abnormality detection processing shown in FIG. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Kumaido. Pramod discloses the general power steering system with a second motor and fault monitoring, but it suggests an active monitoring system which includes at startup without explicitly saying it. Kumaido teaches doing such a diagnosis explicitly during system startup. Doing it during startup can prevent unsafe driving, and such startup (preflight) checklists are common.

Regarding Claim 2, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 1. Pramod does not explicitly disclose, but Furukawa also teaches:
wherein the first actuator is a two-system multi-phase rotating electric machine driven by the electric power supplied to two sets of winding (Furukawa Fig 1 & ¶ 21: The electric power steering device according to the first embodiment illustrated in FIG. 1 has a configuration in which a control circuit 4, in which a CPU 10 is installed, controls a motor 2 having two sets of three-phase windings via two inverter circuits 3a and 3b, to thereby rotate a steering mechanism of a vehicle.)
the controller supplies the electric power to the two sets of winding for a preset period in the initial diagnosis of the first actuator, respectively as an electric current for generating a torque of same absolute value with opposite polarity (Furukawa ¶ 38: 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Furukawa. Pramod discloses the general power steering system with a second motor and fault monitoring, but it does not go into detail on how the torque is monitored. Furukawa teaches how an actuator can be tested without applying torque. This allows for the sort of active torque monitoring described in Pramod without affecting the wheel while measuring it. This cuts down on wear, accidents, and driver confusion.
Regarding Claim 3, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 2. Pramod does not explicitly disclose, but Kumaido also teaches:
wherein the controller supplies the electric power in the initial diagnosis at least for the preset period that corresponds to one cycle of electric angle of the multi-phase rotating electric machine (Kumaido Fig 9 & ¶ 103: in which the definite period set to 100 ms in sampling cycle and 60 sec in detection period)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Kumaido. Pramod discloses the general power steering system with a second motor and fault monitoring, but it suggests an active monitoring system which includes at startup without explicitly saying it. Kumaido teaches doing such a diagnosis explicitly during system startup. Doing it during startup can prevent unsafe driving, and such startup (preflight) checklists are common.

Regarding Claim 4, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 3. Pramod does not explicitly disclose, but Kumaido also teaches:
wherein the controller calculates an instruction value at least for a period of one cycle of electric angle of the multi-phase rotating electric machine (Kumaido ¶ 103: in which the definite period set to 100 ms in sampling cycle and 60 sec in detection period)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Kumaido. Pramod discloses the general power steering system with a second motor and fault monitoring, but it suggests an active monitoring system which includes at startup without explicitly saying it. Kumaido teaches doing such a diagnosis explicitly during system startup. Doing it during startup can prevent unsafe driving, and such startup (preflight) checklists are common.
Regarding Claim 5, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 3. Pramod also discloses:
wherein the controller supplies the electric power for rotating the steering wheel at least by an angle that corresponds to one cycle of electric angle of the multi-phase rotating electric machine according to a steering operation of the drive (Pramod Fig 2 & ¶ 33: For instance, when the system behavior is to be changed, say for a current sensor failure, the failure monitoring system 240 initiates a torque command modification and transitions the motor control system 230 to feedforward control mode from a feedback control mode)
Regarding Claim 8, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 1. Pramod also discloses:
further comprising: a second controller for controlling a drive of the second actuator and for detecting abnormality of the second actuator (Pramod ¶ 93: The steering system further includes a second motor control system that sends a second command to a second motor in a roadwheel actuator. The steering system further includes a fault monitoring system that sets a fault indication flag by monitoring one or more components of the steering system)
wherein the controller serves as a first controller in view of the second controller, when the second actuator is normally operating, the second actuator outputs the steering assist torque and the output of the first actuator is controlled to be equal to zero (independent operation shown in Pramod Fig 6 & ¶ 73: Alternatively, or in addition, the input torque command (T*.sub.Rb) is modified by the driver warning system 250 by injecting the second injection signal (T.sub.Rw) to generate a modified input torque command (T*.sub.Rm) that is received by the motor control system 622. The modification may include blending the input torque command and the second injection signal using an adder, or any other blending technique. The second injection signal in this case is a torque injection signal.)
when the first actuator is normally operating while an abnormality of the second actuator is being detected, the first controller controls the first actuator to output the steering assist torque within an outputtable torque range of the first actuator (independent operation shown in Pramod Fig 6 & ¶ 73: Alternatively, or in addition, the input torque command (T*.sub.Rb) is modified by the driver warning system 250 by injecting the second injection signal (T.sub.Rw) to generate a modified input torque command (T*.sub.Rm) that is received by the motor control system 622. The modification may include blending the input torque command and the second injection signal using an adder, or any other blending technique. The second injection signal in this case is a torque injection signal.)
Regarding Claim 9, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 1. Pramod also discloses:
wherein the power steering apparatus is disposed in an auto-drive vehicle having an auto-drive function, and the first actuator and the second actuator cooperatively output the steering assist torque upon having a steering instruction in an auto-drive mode from a vehicle controller. (Pramod ¶ 56: FIG. 5 is an exemplary embodiment of a 
Regarding Claim 13, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 1. Pramod does not explicitly disclose, but Furukawa also teaches:
wherein the second actuator is a multi-phase rotating electric machine. (Furukawa Fig 1 & ¶ 21: The electric power steering device according to the first embodiment illustrated in FIG. 1 has a configuration in which a control circuit 4, in which a CPU 10 is installed, controls a motor 2 having two sets of three-phase windings via two inverter circuits 3a and 3b, to thereby rotate a steering mechanism of a vehicle )
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Furukawa. Pramod calls out an electric motor, but not specifically a multiphase motor. A multiphase motor is a common to the configuration of a power steering system as shown in Furukawa and would be an obvious interpretation of Pramod’s “electric motor”.
Regarding Claim 14, Pramod discloses:
A method of providing a steering assist torque in a steering system comprising: transmitting a steering torque of a steering wheel from a steering shaft in a steering column (Pramod Fig 1 & ¶ 19: FIG. 1 is an exemplary embodiment of an electric power steering system (EPS) 40 suitable for implementation of the disclosed embodiments)
outputting the steering assist torque using first and second actuators (Pramod Fig 1 & ¶ 21: In response to the various inputs, the controller sends a command 22 to the electric motor 46, which supplies torque assist to the steering system through worm 47 and worm gear 48, providing torque assist to the vehicle steering.)
controlling a drive of the first actuator and detecting abnormality of the first actuator (Pramod Fig 1 & 3, & ¶ 99: According to one or more embodiments a driver warning feedback system includes a handwheel fault monitoring system configured to monitor a first fault indication flag that is indicative of a fault in operation of one or more components of a handwheel actuator.)
changing the output of the first actuator based on a notification from a communication bus (Pramod Fig 2 & ¶ 33: For instance, when the system behavior is to be changed, say for a current sensor failure, the failure monitoring system 240 initiates a torque command modification and transitions the motor control system 230 to feedforward control mode from a feedback control mode)

Pramod does not disclose the following; however Furukawa teaches:
supplying electric power to the first actuator in a manner that provides no steering torque to the steering wheel (Furukawa ¶ 38: Moreover, the CPU 10 is also capable of examining absence/presence of a failure of the shunt resistor by supplying a small current at such a degree that the motor 2 does not rotate) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Furukawa. Pramod discloses the general power steering system with a second motor and fault monitoring, but it does not go into detail on how the torque is monitored. Furukawa teaches how an actuator can be tested without applying torque. This allows for the sort of active torque monitoring described in Pramod without affecting the wheel while measuring it. This cuts down on wear, accidents, and driver confusion.

Pramod does not disclose the following; however Kumaido teaches:
performing an initial diagnosis of the first actuator at a vehicle startup time (Kumaido Fig 7 & ¶ 62: when the ignition switch is in an on-state, proceeds to step S32, and after activating the initial abnormality detection processing shown in FIG. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Kumaido. Pramod discloses the general power steering system with a second motor and fault monitoring, but it suggests an active monitoring system which includes at startup without explicitly saying it. Kumaido teaches doing such a diagnosis explicitly during system startup. Doing it during startup can prevent unsafe driving, and such startup (preflight) checklists are common.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pramod (US 20190111969 A1) in view of Furukawa (US 20180237058 A1) and Kumaido (US 20060282565 A1) as applied to claim 1 above and further in view of Aizawa (US 20080042613 A1) 
Regarding Claim 6, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 1. Pramod does not explicitly disclose, but Aizawa teaches:
wherein the controller supplies a d axis electric current as the electric power with zeroing of a q axis electric current in the initial diagnosis (Aizawa ¶ 35: During the start-up operation, the rotational abnormality detector 8 assigns command d-axis current Idrst in d-axis current Id, zero in q-axis current Iq, and command rotational speed .omega.r in rotational speed X of the voltage-current equation of (3) to calculate the theoretical d-axis voltage Vd and q-axis voltage Vq of the motor 2. Then, theoretical voltage Vf (corresponding to inter-line voltage) of the motor 2 based on the voltage-current equation is calculated as indicated in the following equation (5). Of note is that in equation (3), the derivative term of the d-axis current Id and the derivative term of the q-axis current Iq are set at zero)
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pramod (US 20190111969 A1) in view of Furukawa (US 20180237058 A1) and Kumaido (US 20060282565 A1) as applied to claim 1 above and further in view of Letwin (US 9580080 B1)
Regarding Claim 10, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 9. Pramod does not explicitly disclose, but Letwin also teaches:
wherein when the abnormality of the first actuator is notified from the controller, the vehicle controller prohibits transition to the auto-drive mode (Letwin Claim 16: The autonomy controller of claim 11, wherein the one or more control interfaces comprise at least a braking control interface, a steering control interface, and an acceleration control interface, wherein each of the braking control interface, the steering control interface, and the acceleration control interface are coupled in series to the autonomy controller, and wherein a break in the series, corresponding to a fault condition, automatically disables the autonomous driving mode)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Letwin. Pramod discloses the general power steering system with a second motor, fault monitoring, and the use of autonomous driving in the system, but it does not go into detail on how to respond to faults with regards to autonomous driving. Letwin teaches disabling the autonomous driving unit when a 
Regarding Claim 11, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 9. Pramod also discloses:
a second controller for controlling a drive of the second actuator and for detecting abnormality of the second actuator (Pramod ¶ 98: The method further includes generating, by a roadwheel actuator, a second driver feedback by modifying a second input command with the warning injection signal, and sending the modified second input command to a second motor of the roadwheel actuator.)
wherein the controller serves as a first controller in view of the second controller (Pramod Fig 6 & ¶ 73: Alternatively, or in addition, the input torque command (T*.sub.Rb) is modified by the driver warning system 250 by injecting the second injection signal (T.sub.Rw) to generate a modified input torque command (T*.sub.Rm) that is received by the motor control system 622. The modification may include blending the input torque command and the second injection signal using an adder, or any other blending technique. The second injection signal in this case is a torque injection signal.)

Pramod does not explicitly disclose, but Letwin also teaches:
when the abnormality of the second actuator is notified from the second controller, the vehicle controller prohibits transition to the auto-drive mode (Letwin Claim 16: The autonomy controller of claim 11, wherein the one or more control interfaces comprise at least a braking control interface, a steering control interface, and an acceleration control interface, wherein each of the braking control interface, the steering control interface, and the acceleration control interface are coupled in series to the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Letwin. Pramod discloses the general power steering system with a second motor, fault monitoring, and the use of autonomous driving in the system, but it does not go into detail on how to respond to faults with regards to autonomous driving. Letwin teaches disabling the autonomous driving unit when a fault in the steering is detected. Shutting down such systems when a fault is detected prevents the program from damaging the vehicle or endangering the passenger, leaving the problem up to the user to handle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pramod (US 20190111969 A1) in view of Furukawa (US 20180237058 A1) and Kumaido (US 20060282565 A1) as applied to claim 1 above and further in view of Gaunt (US 20030234135 A1)
Regarding Claim 12, Pramod view of Furukawa and Kumaido discloses all of the limitations of Claim 1. Pramod does not explicitly disclose, but Gaunt teaches:
wherein the second actuator is a hydraulic actuator. (Gaunt Fig 2 & ¶ 24: In FIG. 2, an exemplary electro-hydraulic power steering system 24 is illustrated in further detail. The electro-hydraulic power steering system 24 includes a controller 80 that is connected to an electric motor 82. An output shaft 84 of the electric motor 82 is connected to a hydraulic pump 86. The hydraulic pump 86 pumps pressurized hydraulic fluid to a brake booster 60. Pressurized hydraulic fluid is also output by the brake booster 60 to the brakes 70 (when needed) and to the steering gear 64. The hydraulic circuit is completed by a hydraulic fluid connection between the steering gear 64 and a reservoir 90.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/D.A.J./
Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668